DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer

The terminal disclaimer filed on July 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/672314 and 16/698291 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose initializing a contrast scan of the subject according to a fallback scan prescription comprising control points each defining a timing of transitioning between a plurality of zones of the contrast scan, each of the plurality of zones having a defined temporal acquisition rate setting, as required by claim 1; operating with a first condition that includes successfully estimating an arterial inflow function (AIF) curve and a venous outflow function (VOF) curve via a machine learning model, estimating a plurality of transition times between a plurality of zones of the second contrast scan based on the contrast signal and performing the second contrast scan according to a personalized scan prescription generated using the plurality of estimated transition times and while operating with a second condition that includes not successfully estimating the AIF curve and the VOF curve, and performing the second contrast scan according to the fallback prescription as required by claim 10; identify a peak in the contrast signal prior to a threshold time and if the peak in the contrast signal is identified within the threshold time, perform a remainder of the perfusion scan according to an adapted scan prescription that is dependent on the contrast signal as required by claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662